Opinion by
Chief Justice Hobson
Reversing.
The Pullman Co., which is an Illinois corporation, with its home office in Chicago, brought this suit to enjoin the city of Covington from collecting a tax amounting to $810 upon three sleeping cars, assessed for municipal taxation as of September 15, 1902, at' a valuation of $45,000; it being alleged by the company that the cars were employed for the purpose of transporting passengers over the Chesapeake & Ohio Railroad lines to and from the city of Cincinnati, Ohio, through the city of Covington, to and from points in the State of. Kentucky and outside of the State. The city by its answer alleged that the cars in question were on September 15, 1902, located in the yards of the Chesapeake & Ohio R. R. Co., in Covington, for the purpose of being cleaned and repaired and made ready for train service; that they were a part of the trains regularly employed in passenger service between Cincinnati and points east, making regular trips, and that after each trip they were placed in the yard, cleaned and repaired; that for years past there had been a daily average of three cars located in the yards, and that these cars had a situs in the city of Covington for city *223taxation. The answer was made a counterclaim. The plaintiff demurred to the answer and counterclaim. The demurrer was sustained, and, the city declining to plead further, judgment was entered as prayed in the petition.
While the personal property of a resident of this State must be given in for taxation by the owner in the county of his residence, the personal property of a nonresident of the State must be assessed in the county where it is situated — where it has a situs in the State. (Johnson v. Bradley-Watkins Tie Co., 120 Ky., 136, 85 S. W., 726, 27 Ky. Law Rep., 540; Ayer & Lord Tie Co. v. Keown (this day decided), 28 Ky. Law Rep., 201, 89 S. W., 116.) The charter of the city of Covington authorizes the city. to tax all real and personal property within the corporate limits of the city which is subject to taxation for State purposes. (Ky. Stats. 1903, sec. 3174.) Since personal property belonging to a nonresident having a situs in this State may be taxed for State purposes in the county where it is situated, under sec. 4020, Ky. Stats. 1903, as was held in the cases above cited, it follows that the cars in question may be taxed by the city of Covington if they have a situs within the city. The taxation of cars used on railroads and moving continually from point to point is a subject of no little difficulty. No three particular cars have a permanent situs in the city of Covington; but there are all the time in the yards there three cars, which are being made ready to go out on their trips. This property enjoys the protection of the municipal government and should justly contribute to its maintenance. It would be manifestly unjust to the company to tax all the cars that go in and out of the yards; but, when it has three cars there all the time, *224it is not easy to see that the company has any substantial ground of complaint.when it is made to pay taxes on three cars.
In American Refrigerator Transit Co. v. Hall, 174 U. S., 70, 19 Sup. Ct., 599, 43 L. Ed., 899, the United States Supreme Court had before it a case involving the taxation by the State of Colorado of certain cars belonging to an Illinois corporation which had no place of business in Colorado. The cars were never run in that State in fixed numbers or at regular times, or as a regular part of particular trains: but the average number of cars in the State equal 40. The property was held taxable. The court said-: “It having been settled, as we have seen, that where a corporation of one State brings into another to use and employ, a portion of its movable personal property, it is legitimate for the latter to impose upon such property thus used and employed, its fair share of the burdens of taxation imposed upon similar property used in like way by its own citizens. We think that such a tax may be properly assessed and collected, in cases like the present, where the specific and individual items of property so used and employed were not continuously the same, but were constantly changing, according to the exigencies of the business, and that the tax may be fixed by an appraisement and valuation of the average amount of the property thus habitually used and employed. Nor would the fact that such cars were employed as vehicles of transportation in the interchange of interstate commerce render their taxation invalid.” This opinion was followed and approved in Union Refrigerator Transit Company v. Lynch, 177 U. S., 149, 20 Sup. Ct., 631, 44 L. Ed., 708.
These opinions are supported by the previous decisions of the court therein cited, and are conclusive *225that the property in question may be taxed in Covington.
We can not-see that it is material that the State authorizes the assessment to be made by a local assessor, and not by a State Board of Assessment. The assessment is made by the assessor on the property within the city, just as the assessment would be made by a State board on the property within the. State. The assessment is made only on' three cars, the average number constantly within the city. Appellee’s other cars used on the railroad lines escape assessment. No apportionment is to be made, as the whole tax is due the city.
The appellee, having come into a court of equity, seeking to enjoin the collection of the tax, may be required by the court under the prayer of the counterclaim to pay the taxes into court. (Louisville Water Co. v. Commonwealth, 89 Ky., 244, 11 Ky. Law Rep., 414, 12 S. W., 300, 6 L. R. A., 69, Clark v. Louisville Water Company, 90 Ky., 515, 12 Ky. Law Rep., 309, 14 S. W., 502.)
Judgment reversed and cause remanded, for further proceedings consistent herewith.
Judge Cantrill absent.